United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-0800
Issued: November 19, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 6, 2018 appellant, through counsel, filed a timely appeal from a December 14,
2017 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from the last merit decision, dated December 7, 2016, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On November 1, 2014 appellant, then a 42-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that, while walking her delivery route on September 26, 2014,
she experienced sharp pain in her right knee and right lower extremity. She stopped work on the
date of injury.
In support of her claim, appellant submitted an October 3, 2014 letter of voluntary
resignation, asserting that the right lower extremity injury disabled her from performing her
assigned duties. In October 25, 2014 statements, she explained that, although she began consulting
with several physicians on September 27, 2014, none diagnosed her with a right femur fracture
until October 19, 2014.
In a November 6, 2014 letter, the employing establishment controverted appellant’s claim,
asserting that she attempted to resign as she was about to be terminated for poor performance, and
that the claimed injury was due to a preexisting condition.
A September 12, 2014 venous Doppler ultrasound study of the right lower extremity was
negative for deep venous thrombosis.
In a report dated September 28, 2014, Dr. John Dawson, an attending Board-certified
family practitioner, diagnosed unspecified joint pain and a history of restless leg syndrome. 3 He
related that appellant could return to work as of September 29, 2014.
In a report dated September 30, 2014, Dr. Katherine M. Malta, an attending Board-certified
family practitioner, held appellant off work through October 2, 2014.
In a report dated October 3, 2014, Dr. Guangbin J. Zeng, an attending Board-certified
family practitioner, diagnosed right knee pain and restless leg syndrome. He held appellant off
work through October 5, 2014.
In a report dated October 27, 2014, Dr. Joshua Patt, an attending Board-certified orthopedic
surgeon, diagnosed a right femur fracture with October 17, 2014 surgical repair. He held appellant
off work through December 28, 2014.
By development letter dated November 18, 2014, OWCP advised that additional factual
and medical evidence was necessary to establish appellant’s claim. It informed appellant that she
should submit a rationalized medical opinion from a treating physician which explained how that
3

A September 28, 2014 x-ray of the left foot demonstrated an accessory ossicle os naviculare with sclerosis and
overlying soft tissue prominence. Appellant also provided an October 3, 2014 nurse’s note, and an appointment slip
for October 3 and 30, 2014 appointments.

2

alleged employment activity caused a diagnosed medical condition. OWCP afforded appellant 30
days to submit additional evidence.
In response, appellant submitted a November 23, 2014 statement. When the medication
failed to relieve her symptoms, appellant sought care at a hospital emergency room, where she was
diagnosed with a stress fracture of the right femur.
In a report dated November 4, 2014, Dr. John A. Rodriguez-Feo, an attending Boardcertified orthopedic surgeon, noted that appellant was recovering well from October 17, 2014
retrograde intramedullary nailing (IMN) for a pathologic right femur fracture secondary to a
Vitamin D deficiency. November 4, 2014 x-rays showed a healing fracture of the right femur with
intact fixation hardware.
In a letter dated November 24, 2014, Dr. Patt reviewed a history of treatment. He
diagnosed a “stress fracture of the distal femur due to significant amounts of walking and demand
of her job superimposed upon low Vitamin D, which had not been previously identified.” Dr. Patt
opined that, based on appellant’s history, findings on examination, and imaging studies, appellant
had sustained “a fracture through her right distal femur associated with an overuse-type injury.”
By decision dated December 24, 2014, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish causal relationship between the claimed right femur
fracture and her September 26, 2014 employment activities.
On January 6, 2015 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative. During the hearing, held on July14, 2015, counsel asserted that
Dr. Patt’s opinion was sufficient to meet appellant’s burden of proof to establish causal
relationship. Appellant submitted copies of medical evidence previously of record.
By decision dated September 29, 2015, the hearing representative affirmed OWCP’s
December 24, 2014 decision, finding that the medical evidence of record was insufficient to
establish causal relationship.
On January 26, 2016 appellant, through counsel, requested reconsideration.
In support thereof, appellant submitted a report dated November 17, 2015 from Dr. Patt,
wherein he opined that appellant’s “initial presentation was very classic for an overuse injury
developing into a completed stress fracture needing surgical treatment directly associated with her
activity as a mail carrier,” including “walking on level ground while at work as a mailman.”
Dr. Patt noted that appellant’s right knee pain began after a fall two to three weeks before she
presented to the emergency room.” He explained that, based on appellant’s medical records,
history, and clinical presentation, the right femur fracture “was directly related to progression of a
stress injury in her right distal femur to completion of a stress fracture.” Dr. Patt noted that he
frequently saw “overuse injuries such as this in people who walk or run long distances,” such as
young military recruits. He commented that appellant’s “slightly low Vitamin D level” was not in
and of itself the cause of the right femur fracture. Dr. Patt concluded that based on his care of
appellant, he was “100 percent certain that her fracture was caused by her regular activities and
duties as a mail carrier.”

3

By decision dated December 7, 2016, OWCP denied modification of its prior decision,
finding that the medical evidence submitted was insufficient to meet appellant’s burden of proof
to establish causal relationship.4 It found that Dr. Patt’s opinion was of diminished probative value
as it was predicated on an inaccurate history. Dr. Patt attributed the onset of appellant’s knee pain
to a fall two to three weeks before she presented for emergency room care. However, appellant
had not alleged a fall.
On December 6, 2017 appellant, through counsel, requested reconsideration. He
contended that OWCP should vacate and overturn its previous decision based on enclosed new
evidence from Dr. Patt. Accompanying his request for reconsideration, counsel submitted physical
therapy treatment notes dated January 2 to March 29, 2015. These notes were not signed or
reviewed by a physician.
By decision dated December 14, 2017, OWCP denied reconsideration of the merits of the
claim under 5 U.S.C. § 8128(a), finding that appellant did not submit new and relevant evidence,
or legal argument sufficient to warrant reopening the merits of her claim.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,5
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.6 To be entitled to a merit review of
an OWCP decision denying or terminating a benefit, a claimant’s application for review must be
received within one year of the date of that decision.7 When a claimant fails to meet one of the
above standards, OWCP will deny the application for reconsideration without reopening the case
for review on the merits.8
In support of a request for reconsideration, a claimant is not required to submit all evidence
which may be necessary to discharge his or her burden of proof.9 He or she needs only to submit
relevant, pertinent evidence not previously considered by OWCP.10 When reviewing an OWCP
In a September 19, 2017 letter, counsel contended that OWCP should develop appellant’s February 3, 2017
occupational disease claim as it had denied her traumatic injury claim for the same September 26, 2014 right femur
fracture. By letter dated October 25, 2017, OWCP notified counsel that the only recourse for appellant was to exercise
her appeal rights.
4

5 U.S.C. § 8128 (a). Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against
payment of compensation at any time on his own motion or on application.”
5

6

20 C.F.R. § 10.606(b)(3).

7

Id. at § 10.607(a).

8

Id. at § 10.608(b).

9

Helen E. Tschantz, 39 ECAB 1382 (1988).

10

See Mark H. Dever, 53 ECAB 710 (2002).

4

decision denying a merit review, the function of the Board is to determine whether OWCP properly
applied the standards set forth in section 10.606(b)(3) to the claimant’s application for
reconsideration and any evidence submitted in support thereof.11
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim.
The Board finds that appellant did not show that OWCP erroneously applied or interpreted
a specific point of law. Moreover, appellant did not advance a relevant legal argument. On
reconsideration, appellant, through counsel, contended that OWCP should vacate its prior decision
based on new evidence from Dr. Patt, an attending Board-certified orthopedic surgeon. However,
counsel submitted no new evidence from Dr. Patt. This argument is irrelevant to establishing the
critical issue of causal relationship. As such, counsel’s argument is irrelevant to the claim and
does not comprise a basis for reopening the case on its merits.12 As appellant did not allege that
OWCP erroneously applied or interpreted a specific point of law or advance a relevant legal
argument not previously considered by OWCP she is not entitled to a review of the merits of her
claim based on the first and second requirements under section 10.606(b)(3).
Additionally, appellant did not submit new, relevant evidence addressing the underlying
issue of causal relationship. On reconsideration, counsel submitted physical therapy treatment
notes dated from January 2 to March 29, 2015. As these notes were not signed or reviewed by a
physician, they do not constitute competent medical evidence and are thus irrelevant to the critical
issue of causal relationship.13 The Board has held that evidence which is irrelevant to the claim is
insufficient to warrant a merit review.14
As appellant’s application for review did not meet any of the three requirements
enumerated under 10.606(b)(3), the Board finds that OWCP properly denied the request for
reconsideration without reopening the case for a review on the merits.15

11

Annette Louise, 54 ECAB 783 (2003).

12

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

13
See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by state law). C.L., Docket No. 17-0354 (issued
July 10, 2018) (physical therapists are not considered physicians under FECA).
14

Supra note 11.

15

R.C., Docket No. 17-0595 (issued September 7, 2017); M.E., 58 ECAB 694 (2007) (when an application for
reconsideration does not meet at least one of the three requirements enumerated under section 10.606(b), OWCP will
deny the application for reconsideration without reopening the case for a review on the merits).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’ Compensation
Programs dated December 14, 2017 is affirmed.
Issued: November 19, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

